Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
Drawings Fig.1, Fig.3 , Fig. 4 and Fig. 16 are objected to under 37 CFR 1.83(a) because they fail to show Fig.1 as described in the specification (page 11, lines 32-33 “he computer is furthermore coupled with an ECG amplifier 6 that in its turn is coupled to ECG electrodes 3 on the torso T”),  Fig.3 (patient info, 1.50) as described in the specification (page 12, line 12 “In step 200, patient information 201 is obtained” and page 15 line 5 “In step 150”), Fig. 4 does not show any number reference as described in the Specification, page 15, lines 12-20 “The mean QRS axis of the ECG is shown in FIG. 4 with reference numeral 41. The center of the ventricular mass is shown with reference numeral 42.”, Fig. 16 as described in the specification (page 24, lines 3-14).   Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
The drawings Fig. 5, Fig. 7, Fig. 9, Fig. 10, Fig. 13 are objected to because the drawings Fig. 5, Fig. 7, Fig. 9, Fig. 10 include reference numbers/characters are unclear.   Fig. 13 does not illustrate any label or description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Fig. 12 and Fig.19 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 12 (390), Fig.19 (500, 510, 520, 530, 540, 500). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims 21, 23-24 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 21, 23-24 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“receiving means for”, “outputting means for” in claim 21
“inputting means for” in claim 23.
“program coding means for” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Examiner was not able to find in the specification any sufficient structure to perform the claimed function “program coding means for”. 
Claim Objections
Claims 7-12, 18-19, 21 objected to because of the following informalities:  
Claims 7-10 recite “wherein the steps of” in line 2.  It should be changed to “wherein the step of”.
Claim 11-12, 19-19 recite “further comprising steps of” Examiner suggests “further comprising a step of”.
Claim 21 recites “receiving means for receiving location”, “receiving means for receiving electro data”, “outputting means for”.  Examiner suggests “
Claim 23 recites “inputting means for inputting”. Examiner suggests “
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites “an ECG feature”.  The term ECG is not defined.
Claim 1 recites the limitation “the activation” in line 2, “the heart” in line 3”, “the location” in line 9, “the corresponding time” in line15.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites “obtaining the location information relating to a number of ECG electrodes relative to the torso model and/or heart model of the subject, based on the location information in the torso model and/or heart model, positioning of the number of ECG electrodes” It appears from the claim, these electrodes are the same electrodes from which the location information is obtained.  They are already positioned to obtain location information so it is unclear how/why they would be positioned again based on the location information. Applicant is referring to in the subsequent claiming (claims 21 and claim 22) of “respective ECG electrodes”. It is unclear if “respective ECG electrodes” is referring one of the other previous claimed sets of electrodes or something else?  Appropriate correction/or clarification is respectfully requested.
1 also recites the limitation “the TSI feature” in line 13, “the mean TSI” in line 14, “the TSI” in line 19.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the TSI feature”, “the mean TSI” is referring to “the mean TSI feature”.  It also is unclear which “the TSI” is referring to, referring to “the mean TSI feature” or “the TSI feature” or “the mean TSI”? 
Moreover, claim 1 recites “the torso model” in line 10.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously refers to a heart model and does not actually refer to torso model.  Claim also recites “the model of the heart and/or torso” in line 17. It is unclear Applicant intended to claim torso model or torso.
Furthermore, claim 1 also recites “vector cardiogram (VCG) data” in line 6 then later recites “the vector cardiogram data points” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, Applicant uses the term “QRS” in line 2 without first defining this acronym in the claim.
Claim 6 recites the limitation “the desired features” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation “the first data value” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “the first data point” in line 3, “TSI feature” in line 3 , “the myocardium” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitations “the ventricles or the chambers” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations “the TSI data values” in line 2 and “the TSI feature” in line 3. It is unclear if “the TSI data values” is referring to “mean TSI data values” or something else, “the TSI feature” referring to “the mean TSI feature” or something else. 
Claim 12 recites the limitation “the TSI feature” in line 3. It is unclear if “the TSI feature” referring to “the mean TSI feature” or something else.  Claim 12 also recites the limitation “the ending phase” in line 3.   There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations “the boundaries” in line 3, “the combined points” in line 4, “the processing of the average” in line 5, “the development” in line 6, “the activation front” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant also uses the term “QRS” in line 4 and line 6 without first defining this acronym in the claim.
Claim 14 recites the limitation “the mean TSI value” in line 2. It is unclear if “the mean TSI value” referring to “the mean TSI data values” or something else. 
Claim 15 recites the limitation “the mean TSI” in line 2. It is unclear if “the mean TSI” referring to “the mean TSI feature” or something else. 

Claim 17 recites the limitation “the mean TSI” in line 2.  It is unclear if “the mean TSI” is referring to ““the mean TSI feature” or something else.  It also x, y, z is not defined in formula.
Claim 18 recites the limitation “the TSI path” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitations “the angle of the ECG feature axis” in line 2, “the QSR axis” in line 2, “the TSI direction” in line 3, “the respective are of probability” in line 3, “the beginning” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the processing mean TSI position” There is insufficient antecedent basis for this limitation in the claim.
21 recites the limitation “the activation of the heart” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “the method” in line 4 while the claim recites “the method according to claim 1” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claims 1, 7, 10, 13, 16-17, 19, 21-22 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purpose examination, Examiner interprets the limitations following the phrase “such as” are not part of the claimed invention.
Claims 2-6, 8-9, 11-12, 14-15, 18, 20, 23-24 are rejected based on the rejection of independent claim 1.
Regarding claims 1, 3, 8-10, 16, 19, 20, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purpose examination, Examiner interprets the limitations following the phrase “preferably” are not part of the claimed invention.
Claims 2, 4-7, 11-15, 17-18, 21-24 are rejected based on the rejection of independent claim 1.
Furthermore, with respect to claim 24, claim limitation “program coding means for performing the method” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.  Claims 1, 7-8, 10-11, 13-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-19 of copending Application No. 16/605286. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
claim 1 of the instant application is anticipated by claim 1 of copending Application No. 16/605286 in that claim 1 contains all limitations of claim 1 of instant Application therefore is not patently distinct from the copending Application No. 16/605286.  The instant application claim is broader in every aspect than copending Application No. 16/605286 where “feature” is boarder than “path” and is therefore an obvious variant thereof.
Claims 7-8, 10-11, 13-24 are either identical to or contain slightly different stylistic changes.

A chart showing the similar between Applicant No. 16/605295 and Application No. 16/605286
Instant Application 16/605295 
Co-pending Application 16/605286
Claim 1
A method to provide a mean temporal spatial isochrone (TSI) feature relating to an ECG feature (wave form) of interest, such as the activation of the heart from a single point, relative to the heart in a torso while using an ECG measurement from an ECG recording device, the method comprising steps of: 
receiving ECG measuring data from the ECG recording device,
 determining vector cardiogram (VCG) data, 
receiving a model of the heart, preferably with torso, as an input, preferably based on a request comprising request parameters, 

based on the location information in the torso model and/or heart model, positioning of the number of ECG electrodes, 
determining mean TSI data values representing the TSI feature relating to an electrophysiological phase representing the ECG feature, the mean TSI providing a location within the heart representing the mean location of the ECG feature at the corresponding time,
 positioning the mean TSI feature and preferably the vector cardiogram data points in the model of the heart and/or torso at an initial position, and 
rendering the model of the heart, preferably with torso, with the mean TSI feature, preferably with VCG data related to the TSI, for displaying on a display 

A method to provide a mean temporal spatial isochrone (TSI) path relating to an ECG feature (wave form) of interest, such as the activation of the heart from a single point (QRS), relative to the heart in a torso while using an ECG measurement from an ECG recording device, the method comprising steps of: 
receiving ECG measuring data from the ECG recording device, 
determining vector cardiogram (VCG) data, 
receiving a model of the heart, preferably with torso, as an input, preferably based on a request comprising request parameters, 

 based on the location information in the torso model and/or heart model, positioning of the number of ECG electrodes,
 determining mean TSI data values representing the TSI path relating to an electrophysiological phase representing the ECG feature, the mean TSI providing a location within the heart representing the mean location of the ECG feature at the corresponding time,
 positioning the mean TSI path and preferably the vector cardiogram data points in the model of the heart and/or torso at an initial position, and
 rendering the model of the heart, preferably with torso, with the mean TSI path, preferably with VCG data related to the TSI, for displaying on a display screen 

The method according to claim 1, wherein the steps of positioning the mean TSI feature comprise steps for using a predetermined position, such as the center of mass of the heart, for positioning the first data value of the TSI feature.
Claim 2
The method according to claim 1, wherein the steps of positioning the mean TSI path comprise steps for using a predetermined position, such as the center of mass of the heart, for positioning the first data value of the TSI path.
Claim 8
The method according to claim 1, wherein the steps of positioning the mean TSI feature comprise steps of determining at least one initial position in which the first data point of TSI feature is to be positioned, preferably such that this position is located in the myocardium
Claim 3
The method according to claim 1, wherein the steps of positioning the mean TSI path comprise steps of determining at least one initial position in which the first data point of TSI path is to be positioned, preferably such that this position is located in the myocardium.
Claim 10
The method according to claim 1, wherein the steps of positioning the mean TSI feature comprise steps of determining that the mean TSI feature is fully located 

The method according claim 1, wherein the steps of positioning the mean TSI path comprise steps of determining that the mean TSI path is fully located within 

The method according to claim 1, further comprising steps of determining which of the TSI data values represents the last data point of the TSI feature.
Claim 6
The method according to claim 1, further comprising steps of determining which of the TSI data values represents the last data point of the TSI path.
Claim 13
The method according to claim 1, wherein the mean TSI value provides a position to be rendered within the boundaries of the heart representing a point per ECG measurement, such as per millisecond, and in which over the measurement of the ECG feature, such as the QRS, the combined points represent a line indicating the progressing of the average position of successive isochrones of the development of the ECG feature, such as the activation front in case of a QRS.
Claim 8
The method according to claim 1, wherein the mean TSI value provides a position to be rendered within the boundaries of the heart representing a point per ECG measurement, such as per millisecond, and in which over the measurement of the ECG feature, such as the QRS, the combined points represent a line indicating the progressing of the average position of successive isochrones of the development of the ECG feature, such as the activation front in case of a QRS.

Claim 14




The method according to claim 1, wherein the mean TSI is related to the vector cardiogram data.
Claim 10
The method according to claim 1, wherein the mean TSI is related to the vector cardiogram data.
Claim 16
The method according to claim 1, wherein a mean TSI is computed at successive predetermined time points during a cycle of the heart, such as per value in a range of 0.1 ms-5 ms, preferably 0.5 ms-3 ms further preferably 0.5 ms-2 ms, further preferably about 1 ms.
Claim 11
The method according to claim 1, wherein a mean TSI is computed at successive predetermined time points during a cycle of the heart, such as per value in a range of 0.1 ms-5 ms, preferably 0.5 ms-3 ms further preferably 0.5 ms-2 ms, further preferably about 1 ms.
Claim 17
The method according to claim 1, wherein the mean TSI is calculated while applying following formula: wherein: t represents a time point of a number of time points, such as per millisecond, VCG represents a VCG data point of the ECG data, and v 

The method according to claim 1, wherein the mean TSI is calculated while applying following formula: wherein: t represents a time point of a number of time points, such as per millisecond, VCG represents a VCG data point of the ECG data, and v 

The method according to claim 1, further comprising steps of determining one or more areas of probability in which a first data value of the TSI path is located.
Claim 13
The method according to claim 1, further comprising steps of determining one or more areas of probability in which a first data value of the TSI path is located.
Claim 19
The method according to claim 18, further comprising steps of comparing the angle of the ECG feature axis, such as the QRS axis, with the TSI direction at or close to the respective area of probability, preferably comprising the steps of determining the area of probability of choice for positioning the beginning of the TSI path.

Claim 14
The method according to claim 13, further comprising steps of comparing the angle of the ECG feature axis, such as the QRS axis, with the TSI direction at or close to the respective area of probability, preferably comprising the steps of determining the area of probability of choice for positioning the beginning of the TSI path.
Claim 20
The method according to claim 1, wherein the VCG data is preferably subsequently added to the progressing mean TSI position.
Claim 15
The method according to claim 1, wherein the VCG data is preferably subsequently added to the progressing mean TSI position.

A system for under application of the method according to claim 1 provides a mean temporal spatial isochrone (TSI) feature relating to an ECG feature (wave form) of interest, such as the activation of the heart from a single point (QRS), relative to the heart in a torso while using an ECG measurement from an ECG recording device, the system comprising:
 a processing unit, 
a memory coupled with the processing unit,
 receiving means for receiving location information relating to a number of ECG electrodes,
 receiving means for receiving electro data of the respective ECG electrodes, and outputting means for outputting of result data and/or results comprising image data.
Claim 16
A system for under application of the method according to claim 1 provides a mean temporal spatial isochrone (TSI) path relating to an ECG feature (wave form) of interest, such as the activation of the heart from a single point (QRS), relative to the heart in a torso while using an ECG measurement from an ECG recording device, the system comprising:
 a processing unit, 
a memory coupled with the processing unit, 
receiving means for receiving location information relating to a number of ECG electrodes,
 receiving means for receiving electro data of the respective ECG electrodes, and outputting means for outputting of result data and/or results comprising image data.
Claim 22




The system according to claim 21, further comprising a display screen and inputting means for inputting of instructions.
Claim 18
The system according to claim 16, further comprising a display screen and inputting means for inputting of instructions.
Claim 24
The system according to claim 21, wherein the processing unit, the memory and the recording device are integrated in one physical housing, comprising in memory program coding means for performing of the method
Claim 19
The system according to claim 16, wherein the processing unit, the memory and the recording device are integrated in one physical housing, comprising in memory program coding means for performing the method



Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619